                   Case 1-19-47801-nhl                 Doc 56   Filed 08/24/20    Entered 08/24/20 14:11:48


 Information to identify the case:
 Debtor 1              Nicodemus Joshua Miller                                   Social Security number or ITIN   xxx−xx−8748
                       First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
 Debtor 2              Kim Demetro                                               Social Security number or ITIN   xxx−xx−3256
 (Spouse, if filing)
                       First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court Eastern District of New York

 Case number: 1−19−47801−nhl




                                                              FINAL DECREE


The estate of the above named debtor(s) has been fully administered.




IT IS ORDERED THAT:



         • Gregory Messer (Trustee) is discharged as trustee of the estate of the above−named debtor(s).

         • The Chapter 7 case of the above−named debtor(s) is closed.


                                                                                 s/ Nancy Hershey Lord
                                                                                 United States Bankruptcy Judge

 Dated: August 24, 2020




BLfnld7 [Final Decree 7 rev 12/01/15]
